DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because a reference character “80” has been used to designate both “the idler scroll” (see page 6, line 3) and “the idler scroll plate” (see page 6, line 9); a reference character “403” has been used to designate both “the top surface of the driver scroll key” (see page 15, line 27) and “the curved portion” (see page 12, line 12) and reference character “704” has been used to designate both “Oldham key slot” (see page 16, line 28) and “the support extensions” (see page 17, line 10). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “plug 221” (see page 10, line17 and  Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first plane”, “second plane”, “fourth plane” and “fifth plane” recited in claims 1-3, 5, 7-8, 10-12, 14, 16 and 17; “first portion and “second portion”, “a plane orthogonal to the first plane” recited in claims 3-4, 6, 12-13 and 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities: page 5, line 5, “lower cap 5” should be changed -- lower cap 6--. Appropriate correction is required.
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “wherein a first plane through each of the two driver scroll keys is parallel to and offset from a second plane extending through a drive axis” recited in claim 1; “a fourth plane that intersects respective centers of 25two idler scroll keys of the Oldham coupling” recited in claims 3 and 12 (see page 15, para. [0065]); “a plane orthogonal to the first plane”  recited in claim 8; “the first surface of each support extension has more mass than the second surface” recited in claim 9;  “wherein a first plane through each of the two driver scroll keys is parallel to and offset from a second plane extending through a center of mass of the Oldham coupling” recited in claim 10; “wherein a first plane through each of the two key slots is parallel to and offset in a radial direction from a second plane extending through the driver axis” recited in claim 17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1 recites the limitations " wherein a first plane through each of the two key slots is
 parallel to and offset from a second plane extending through a drive axis", the limitation “a fourth plane that intersects respective centers of 25two idler scroll keys of the Oldham coupling” recited in claim 3 (see page 15, para. [0065]); “a plane orthogonal to the first plane” recited in claim 8 and the “the first surface of each support extension has more mass than the second surface” recited in claim 9. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. Claims 2-9 depend from the claim 1 and are likewise indefinite. 
- Claim 10 recites the limitations "wherein a first plane through each of the two driver scroll keys is parallel to and offset from a second plane extending through a center of mass of the Oldham coupling"; the limitation “a fourth plane that intersects respective centers of 25two idler scroll keys of the Oldham coupling” recited in claim 12 (see page 15, para. [0065]). Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. Claims 11-16 depend from the claim 10 and are likewise indefinite. 
- Claim 17 recites the limitations "wherein a first plane through each of the two key slots is parallel to and offset in a radial direction from a second plane extending through the driver axis". Such recitations render the claim indefinite since it does not have detailed supports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
	- Regarding claims 1, 10 and 17, each claim initially recites as “a first plane through each of the two key slots” (claims 1 and 17), and then later refers to “a first plane through each of the two driver scroll keys” (claim 10). Since the initial recitation provides a first plane through each of the two key slots (claims 1 and 17), there is a disagreement in scope between these recitations.  Accordingly, the applicants are required to clarify or to revise the claimed features.
	- Regarding claims 1, 5, 7, 10 and 17, each claim initially recites as “a second plane extending through a drive axis” (claims 1 and 17) and “a fifth plane through a center of mass of the 22POL-11669-PCT Oldham coupling” (claims 5 and 7), and then later refers to “a second plane extending through a center of mass of the Oldham coupling” (claim 10). Since the initial recitation provides for a second plane extending through a drive axis (claim 1) and “a fifth plane through a center of mass of the 22POL-11669-PCT Oldham coupling, there is a disagreement in scope between these recitations.  Accordingly, the applicants are required to clarify or to revise the claimed features.
	- The conflict/inconsistency terminology between the claim subject matter and the specification disclosure that renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings (i.e.: the term “first plane”, “second plane”, “fourth plane” and “fifth plane” recited in claims 1-3, 5, 7-8, 10-12, 14, 16 and 17 while the specification disclosed as “plane A”, “plane B”, “plane C” and “plane F”). Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.

Claim Objections
7.	Claims 1, 3-4, 6, 8, 12-13, 15 and 17 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “first plane through each of the key slots”, “first portion” , “second portion” and “a plane orthogonal to the first plane” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.
8.	Claim 1, 11 and 17 are objected to because of the following informalities:  
		- Claim 1: page 22, line 11, “a corresponding driver key” should be changed to -- a corresponding driver scroll key-- for clarify and consistency claimed language.
		- Claim 11: page 24, line 3, “the corresponding driver key” should be changed to -- the corresponding driver scroll key-- for clarify and consistency claimed language.. 
	- Claim 17: page 25, line 5, “a corresponding driver key” should be changed to -- a corresponding driver scroll key-- for clarify and consistency claimed language..
	Appropriate correction is required.

Allowable Subject Matter
9.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  


Prior Art
10.	The IDS (PTO-1449) filed on July 20, 22021 has been considered.  An initialized copy is attached hereto.  
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Riffe et al. (U.S. Patent Number 4,927,339), Nishida (U.S. Patent Number 5,037,280), Hashizume et al. (U.S. Patent Number 5,090,876), Yosuke (U.S. Patent Application Publication Number 2019/0136693A1) and Fields (Publication Number WO2020/050826A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746